Exhibit 10.51

SEPARATION AND SEVERANCE AGREEMENT

This Separation and Severance Agreement (“Separation Agreement”) is made by and
between The Active Network, Inc. (“Company”) and David Alberga (“Employee”) with
respect to the following facts:

A. Employee is presently employed by Company as Executive Chairman and serves as
Chairman of Company’s Board of Directors.

B. Employee and Company have mutually agreed that Employee’s employment with
Company terminated effective Tuesday, April 30, 2013 at 1:00 p.m. (“Separation
Date”) contingent upon the Company treating the separation as a termination
without cause under the Retention Agreement dated August 17, 2005, by and
between the Company and Employee, as amended.

C. The parties desire to settle all claims and issues that have, or could have
been raised by Company or Employee in relation to Employee’s employment with
Company and arising out of or in any way related to the acts, transactions or
occurrences between Employee and Company to date, including, but not limited to,
Employee’s employment with Company or the termination of that employment, on the
terms set forth below.

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

1. Severance Package. In exchange for the promises set forth herein, Company
agrees to provide Employee with the following payments and benefits (“Severance
Package”), to which Employee is not otherwise entitled. Employee acknowledges
and agrees that this Severance Package constitutes adequate legal consideration
for the promises and representations made by Employee in this Separation
Agreement.

1.1 Severance Payment. Company agrees to provide Employee with a severance
payment equal to twelve (12) months of Employee’s base salary, Four Hundred
Fifty Thousand Dollars ($450,000), less all applicable federal and state income
and employment taxes (“Severance Payment”). The Severance Payment will be paid
out in a lump sum within ten (10) days following the Effective Date of this
Separation Agreement described below.

1.2 Continuation of Group Health Benefits. Provided that Employee elects to
continue his group health care coverage pursuant to the applicable provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and
remains eligible for these benefits, Company agrees to reimburse Employee for
the COBRA premiums required to continue the group health care coverage for
Employee and those dependents of Employee who were enrolled as participants in
Company’s group health care coverage as of the Separation date, for COBRA
coverage through April 30, 2014. To the extent Employee becomes eligible for
group health care coverage from a subsequent employer during this period,
Company shall have no obligation to provide further reimbursement under this
Agreement. Employee agrees that Employee will immediately notify Company within
one week of becoming eligible for group health care coverage through another
employer.

1.3 Prorated Bonus Payment. Employee acknowledges and agrees that Company’s
Board of Directors has not approved a target bonus payout amount for Employee
for

 

1



--------------------------------------------------------------------------------

the current fiscal year and that Employee is not entitled to any bonus payment.
Notwithstanding the above, Company agrees to provide Employee with an amount
equal to Employee’s proposed annual target bonus for 2013, with such bonus
amount determined assuming that all of the performance objectives for such
fiscal year have been attained, prorated for the current fiscal year, of One
Hundred Fifty Thousand Dollars ($150,000), less all applicable federal and state
income and employment taxes (“Bonus Payment”). The Bonus Payment will be paid
out to Employee in a lump sum within ten (10) days following the Effective Date
of this Separation Agreement described below.

1.4 Acceleration of Vesting. Company shall cause the vesting and/or
exercisability of each of Employee’s outstanding stock awards (that are
specifically identified in Exhibit A hereto) (“Stock Awards”) to be
automatically accelerated on the Effective Date as to the number of Stock Awards
that would vest over the twelve (12) month period following the Separation Date
had Employee remained continuously employed by Company during such period. All
of Employee’s vested Stock Awards that are stock options shall remain
exercisable by Employee until the earlier of (i) twelve (12) months following
the date upon which he ceases to serve as a member of the Company’s board of
directors, (ii) the lapse of the maximum term of the stock option, or (iii) the
lapse of the term of the stock option resulting from a change of control of the
Company. Company shall be entitled to withhold applicable federal and state
income and employment taxes related to the vesting contemplated by this
Section 1.4 from amounts otherwise payable pursuant to Section 1.1 and
Section 1.3 of this Separation Agreement.

1.5 Proposed 2013 Awards. Company shall issue fully-vested shares of Company’s
common stock as set forth on Exhibit B (the “2013 Shares”). The 2013 Shares
shall be settled within ten (10) days following the Effective Date (the
“Settlement Date”). Company shall be entitled to withhold applicable federal and
state income and employment taxes related to the issuance of common stock
contemplated by this Section 1.5 from amounts otherwise payable pursuant to
Section 1.1 and Section 1.3 of this Separation Agreement.

2. Mutual General Release.

2.1 Employee unconditionally, irrevocably and absolutely releases and discharges
Company, and any parent or subsidiary corporations, divisions or affiliated
corporations, partnerships or other affiliated entities of the foregoing, past
and present, as well as their respective employees, officers, directors,
shareholders, agents, successors and assigns (collectively, “Company Released
Parties”), from all claims related in any way to the transactions or occurrences
between them to date, to the fullest extent permitted by law, including, but not
limited to, Employee’s employment with Company, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
Company, and the termination of employment with Company. This release is
intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims, including, as applicable, but not limited to alleged violations of the
California Labor Code, the California Fair Employment and Housing Act, Title VII
of the Civil Rights Act of 1964, the Family Medical Leave Act, the California
Family Rights Act, the Americans with Disabilities Act, and all claims for
attorneys’ fees, costs and expenses.

2.2 Employee expressly waives Employee’s right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether state or

 

2



--------------------------------------------------------------------------------

federal, and whether brought by Employee or on Employee’s behalf, related in any
way to the matters released herein.

2.3 Company unconditionally, irrevocably and absolutely releases and discharges
Employee from all claims related in any way to the transactions or occurrences
between them to date, to the fullest extent permitted by law, including, but not
limited to, Employee’s employment with Company, and all other losses,
liabilities, claims, charges, demands and causes of action, known or unknown,
suspected or unsuspected, arising directly or indirectly out of or in any way
connected with Employee’s employment with Company, and the termination of
employment with Company. This release includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims and all claims
for attorneys’ fees, costs and expenses. Provided, however, this release is not
intended to release any claims or causes of action against Employee that are
based on fraud, breach of fiduciary duty, violation of any Security and Exchange
Commission rules or regulations, or breach of the duty of loyalty, whether known
or unknown, suspected or unsuspected, arising out of Employees’ employment or
services as an officer or director of Company.

2.4 The parties acknowledge that this general release is not intended to bar any
claims that, by statute, may not be waived, such as Employee’s right to file a
charge with the National Labor Relations Board or Equal Employment Opportunity
Commission and other similar government agencies, claims for statutory
indemnity, workers’ compensation benefits or unemployment insurance benefits, as
applicable. This release does not extend to any severance or other obligations
due Employee under this Agreement or to Employee’s vested rights and benefits
under the Company’s benefit plans in accordance with the terms of such plans.
Nothing in this Agreement waives Employee’s rights to indemnification or any
payments under any fiduciary insurance policy, if any, provided by any act or
agreement of the Company, state or federal law or policy of insurance.

2.5 The parties acknowledge that they may discover facts or law different from,
or in addition to, the facts or law that they know or believe to be true with
respect to the claims released in this Separation Agreement and agrees,
nonetheless, that this Separation Agreement and the releases contained in it
shall be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.

2.6 The parties declare and represent that they each intend this Separation
Agreement to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and they each intend the
release herein to be final and complete. The parties execute this release with
the full knowledge that this release covers all possible claims against Company,
the other Company Released Parties and Employee, to the fullest extent permitted
by law.

3. California Civil Code Section 1542 Waiver. The parties expressly acknowledge
and agree that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

3



--------------------------------------------------------------------------------

The parties waive any right which each have or may have under 1542 to the full
extent they may lawfully waive such rights pertaining to this general release of
claims.

4. Representation Concerning Filing of Legal Actions. Company and Employee
represent that, as of the date of this Separation Agreement, neither has filed
any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against each other or that Employee has against the Company Released
Parties, in any court or with any governmental agency, related to the matters
released in this Separation Agreement.

5. Nondisparagement. Employee agrees that Employee will not make any voluntary
statements, written or oral, or cause or encourage others to make any statements
that defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of Company or any of the other Company
Released Parties.

6. Continuing Obligations under Securities Law.

6.1 Employee acknowledges that Employee continues to be subject to Company’s
Insider Trading policy and agrees that if Employee is aware of material
nonpublic information about Company at the Separation Date, Employee agrees not
to trade in securities of Company or disclose material nonpublic information
about Company to a third party other than on a need-to-know basis, until that
information has become public or is no longer material.

6.2 Employee acknowledges that after the Separation Date Employee may continue
to be subject to Section 16 of the Securities Exchange Act of 1934 (“Section
16”) and agrees to comply with the requirements of Section 16.

6.3 Employee acknowledges that Employee may continue to be an “affiliate” for
purposes of federal securities law and agrees to sell Company stock in
compliance with restrictions imposed by Rule 144 of the Securities Act of 1933.

7. Intentionally omitted.

8. Return of Company Property. Employee understands and agrees that as a
condition of receiving the Severance Package, all Company property must be
returned to Company. By signing this Separation Agreement, Employee represents
that by the Settlement Date, Employee will have returned all Company property,
data and information belonging to Company, including all code and computer
programs, and information of whatever nature, as well as any other materials,
keys, passcodes, access cards, credit cards, computers, documents or
information, including but not limited to confidential information in Employee’s
possession or control; provided, however, that Employee shall be permitted to
retain his laptop computer and mobile phone once both such devices have been
scrubbed clean of Company proprietary information by the Company’s information
technology department. Further, Employee represents that Employee has retained
no copies thereof, including electronic copies and agrees that Employee will not
use or disclose to others any confidential or proprietary information of
Company.

9. Resignation as Executive Chairman. Employee hereby resigns his position as
Company’s Executive Chairman and as Chairman of the Board of Directors of
Company and all other employee and officer positions of Company, including other
employee, officer and director positions of its subsidiaries and affiliates and
to take such other actions, if any, as may be necessary to immediately effect
such resignations. For the sake of clarity, Employee does not

 

4



--------------------------------------------------------------------------------

resign from his position as a member of the Company’s Board of Directors. While
Employee remains a member of the Company’s Board of Directors, any of Employee’s
unvested equity awards which by their terms continue to vest based on employee’s
service to the Company (as opposed to Employee’s employment with the Company),
shall continue to vest at the same rate as prior to the Separation Date, such
that any vesting acceleration provided herein shall apply to the vesting of each
award that vests based on employee’ service to the Company otherwise scheduled
to vest last.

10. Confidentiality. Employee agrees to keep the terms of this Separation
Agreement confidential, except that Employee may confidentially disclose the
fact and terms of this Separation Agreement to Employee’s immediate family and
attorneys or accountant, if any, as needed for legal or tax advice, but in no
event may Employee discuss this Separation Agreement or its terms with any
current, former or prospective employee of Company, until such time as this
Separation Agreement or the material terms hereof are publicly disclosed by the
Company.

10.1 Nothing in this Separation Agreement shall prohibit either party from
making truthful statements in any legal proceedings or as otherwise required by
law.

10.2 Employee further agrees to comply with the continuing obligations set forth
in the surviving provisions of Company’s Employee Proprietary Information and
Inventions Agreement and any other agreement relating to the Company’s
confidential information previously signed by Employee, including, but not
limited to, any provision regarding non-solicitation of employees.

11. Affirmation. Employee affirms that other than the Severance and Bonus
Payments referenced herein, Employee has been paid all compensation, wages,
bonuses, and commissions due, and has been provided all leaves (paid or unpaid)
and benefits to which Employee may be entitled. Employee further affirms that
the Severance Package referenced herein is provided to Employee in lieu of any
other severance payments or benefits.

12. No Admissions. By entering into this Separation Agreement, Company, the
other Company Released Parties and Employee make no admission that they have
engaged, or are now engaging, in any unlawful conduct. The parties understand
and acknowledge that this Separation Agreement is not an admission of liability
and shall not be used or construed as such in any legal or administrative
proceeding.

13. Acknowledgement. By signing this Separation Agreement, Employee acknowledges
that (a) Employee has read and understands the terms of this Separation
Agreement; (b) Employee has obtained and considered such legal counsel as
Employee deems necessary; and (c) Employee enters this Separation Agreement
freely, knowingly and voluntarily. This Separation Agreement shall become
effective and enforceable on the day executed by both Employee and the Company
(the “Effective Date”).

14. Future Cooperation. Employee agrees to cooperate reasonably with Company,
its successors, and all Company affiliates (including Company’s outside counsel)
in connection with the contemplation, prosecution and defense of all phases of
existing, past and future litigation, regulatory or administrative actions about
which Company reasonably believes Employee may have knowledge or information.
Employee further agrees to make himself available at mutually convenient times
during regular business hours as reasonably deemed necessary by Company’s
counsel. Company shall not utilize this Section to require Employee to make
himself available to an extent that it would unreasonably interfere with
employment

 

5



--------------------------------------------------------------------------------

responsibilities that he may have, and shall reimburse Employee for any
pre-approved reasonable business travel expenses that he incurs on Company’s
behalf as a result of this Section, after receipt of appropriate documentation
consistent with Company’s business expense reimbursement policy. Employee agrees
to appear without the necessity of a subpoena to testify truthfully in any legal
proceedings in which Company calls him as a witness. Employee further agrees
that he shall not voluntarily provide information to or otherwise cooperate with
any individual or private entity that is contemplating or pursuing litigation or
any type of action or claim against Company, its successors or affiliates, or
any of their current or former officers, directors, employees, agents or
representatives, except as required by law or regulation.

15. Severability. In the event any provision of this Separation Agreement shall
be found unenforceable, the unenforceable provision shall be deemed deleted and
the validity and enforceability of the remaining provisions shall not be
affected thereby.

16. Full Defense. This Separation Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
either of the parties in breach hereof.

17. Applicable Law. The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of California.

18. Entire Agreement; Modification. This Separation Agreement, including the
surviving provisions of Company’s Employee Proprietary Information and
Inventions Agreement previously signed by Employee and Exhibits A and B, is
intended to be the entire agreement between the parties and supersedes and
cancels any and all other and prior agreements, written or oral, between the
parties regarding this subject matter. This Separation Agreement may be amended
only by a written instrument executed by all parties hereto.

[Remainder of Page Left Intentionally Blank]

 

 

6



--------------------------------------------------------------------------------

THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES
SHOWN BELOW.

 

Dated: May 21, 2013     By:   /s/ David Alberga       David Alberga     The
Active Network, Inc. Dated: May 21, 2013     By:   /s/ Bruns Grayson     Name:  
Bruns Grayson     Title:   Director

 

[Signature Page to Separation and Severance Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Stock Awards

 

Grant

   Number of
Unvested
Shares with
Vesting
Acceleration  

20412568

     11,693 * 

20412569

     11,225   

20412952

     3,172   

20412953

     74,328   

MP000001

     48,828   

Total

     149,246   

 

* These shares were previously acquired by Employee upon the early exercise of
options set forth on Schedule A under Company’s 2002 Stock Option/Stock Issuance
Plan.

 

Grant

   Number of
Unvested
RSUs with
Vesting
Acceleration  

20413802

     14,762   

20413818

     37,723 * 

Total

     52,485   

 

* Performance-Based Restricted Stock Unit.

 

[Exhibit A]



--------------------------------------------------------------------------------

EXHIBIT B

2013 Shares

 

Number of

Shares of

Common

Stock

203,052*

 

[Exhibit B]